Case 7:15-cv-07823-KMK Document 151 Filed 12/03/19 Page 1 of 3

 

George Latimer
County Executive

 

Office of the County .\etarnes

dohn AL Nonnss

County Attorney Th,

Ch
Mag. Fk 9
Hoje PE bey a:
December 3, 2019 18 Ong 8 Sire
SF ty od fo

Hon. Kenneth M. Karas

United States District Judge

United States District Court

United States Courthouse

300 Quarropas Street, Chambers 533
White Plains, New York 10601-4150

Re: = Jofuison v. Doty et al,
15 cv-7823 (KMK)
Response to Plaintiff's letter dated November 8, 2019 (Dkt. Nos, 148-149)
Response to Plaintiff's motion to compel filed November 21, 2019 (Dkt. No. 150)
Request for extension to file motion for summary judgment

Dear Judge Karas:

{ represent the remaining Defendant Officer Matthew Kitt (“Kitt”) in this action and write in
response to Plaintiff's letter dated November 8, 2019, Plaintiff's motion to compel filed November 21,
2019 and to request an extension to file Kitt’s motion for summary judgment.

By way of brief background, Plaintiff, a former detainee at the Westchester County Department of
Correction (“WCDCR”) seeks compensatory and punitive damages against Kitt as well as unspecified
costs of the litigation. The gravamen of Plaintiff's claim is that on or about and leading up to October 5,
2014, his First Amendment rights were violated when the Eid-ul-Ahda, an “Islamic Service”, was
improperly scheduled while he was a detainee at the WCDCR,

On January 17, 2018, this office sent Plaintiff Initial Disclosures containing approximately 390
pages. Plaintiff sent a “Motion for Discovery and Interrogatories dated June |, 2019 to this office. On
July 12, 2019, plaintiff filed a “Motion for Order Compelling Discovery, See, Dkt. No. 134. On July 16,
2019, Your Honor denied Plaintiff's motion to compel discovery as premature as Plaintiff was given until
August 2, 2019 to file a Fourth Amended Complaint (“FAC”) and Kitt was given until August 16, 2019
to filea response. See, Dkt. Nos. 133, 134 and 136, In light of the Plaintiff's representation that he did

Michaelian Office Budding
148 Martine Avenue. 6 Flear
White Plains, New York £0Gft1 Telophonc: CH DODD 2076 Website: westchestergov.com

 
Case 7:15-cv-07823-KMK Document 151 Filed 12/03/19 Page 2 of 3

not wish to file a FAC, Kitt filed an Answer to the Third Amended Complaint (“TAC”) on August 15,
2019, See, Dkt. No. 140.

A conference was held on October 10, 2019 and a discovery schedule was set by the Court. Kitt
requested an extension, which was granted. See, Dkt. Nos. 145, 147, On November 4, 2019, Kitt filed
discovery responses (“‘Kitt’s Discovery Responses”) and served them by regular and overnight mail on
that date. Kitt served discovery requests, including a First Request for Production of Documents as well
as First Set of Interrogatories dated October 30, 2019 (“Kitt’s Discovery Requests”) to which Plaintiff's
responses were due on December 2, 2019,

At his telephone deposition on November 12, 2019, Plaintiff agreed that he received Kitt’s
Discovery Responses but “it was not helpful at all.” Plaintiff testified at his deposition that he received
Kitt’s Discovery Responses but “did not understand” what he was being asked.

During his deposition, Plaintiff testified that he or another inmate on his behalf typed and or wrote
various letters regarding the issues raised in his TAC, including a request about the scheduling conflict of
the Muslim service for October 5, 2014, requests/letters about “Officer Kitt’s behavior”! and a copy of a
log book sheet that established that the Islamic Service was called and cancelled at 11:45 on October 5,
2014, Plaintiff testified that the alleged log entry was given to another inmate by an unidentified
correction officer, either male or female, after Plaintiff's grievance was denied.

Plaintiff also testified that he sent the alleged log book entry as well as other documents via mail
in a manila envelope to his “child’s mother.” Due to the fact that Plaintiff iad not responded to Kitt’s
Document Requests, which were not due until December 2, 2019, | advised Plaintiff that I might be
asking the Court for an additional hour to depose him once [ received his responses.

On November 21, 2019, Plaintiff forwarded Kitt’s discovery responses to the Court asking Kitt to
“turn over entire discovery.” See, Dkt. No. 150. Plaintiff is correct that redactions were made to the
various log books and this was done for security reasons. The log book entries that were not redacted
pertain to the issues in this case, The Interrogatories were answered in accordance with the Federal and
Local Rules. Kitt request that Plaintiff's motion to compel and that his request in his letter dated
November 8, 2019 be denied. In the alternative, should this Court determine to refer these discovery
issues to a United States Magistrate Judge for resolution, Kitt will provide an unredacted copy of the
logbooks for the Court’s in camera review.

As stated in this letter, there are numerous discovery requests outstanding and this office is in the
process of compiling a list of additional documents/information to be requested from Plaintiff as a result
of his deposition testimony. Depending on what is provided, this office may request an additional one
hour telephone deposition of Plaintiff. Therefore, Kitt respectfully requests an extension to file his
motion for summary judgment from December 12, 20197 to January24, 2020.

 

' Plaintiff testified that the timing of the service “was bad,” and that Kitt’s behavior was “consistently
unruly”, that he was “doing immature stuff” and that his “antics was just, you know abrasive.”

2 > to . . : : :

? Even though Your Honor’s Individual Rules require a pre-motion letter prior to filing a motion for
summary judgment, it was counsel’s understanding that the date of December 12, 2019 was for the actual
filing of the motion and not for a pre-motion letter.

 

 
Case 7:15-cv-07823-KMK Document 151 Filed 12/03/19 Page 3 of 3

Should Your Honor’s staff have any questions, I can be reached at (914) 995-3577. Thank you,

Respectfully submitted,

 

IWCist
Overnight Delivery and Regular Mail

ce: LARRY JOHNSON, JR. #409369 |
Osborn-Cl, 335 Biton Road torted .
PO Box 100

Somers, CT 06071

Ord cd >

fn
j2full§

 
